708 N.W.2d 375 (2006)
DPG YORK, L.L.C., Michael Horowitz, Steven Friedman, Richard Lewiston, Ryan Rosett, and Albert Ludwig, Plaintiffs-Appellants,
v.
STATE of Michigan, STATE ADMINISTRATIVE BOARD, Secretary of the State Administrative Board, Department of Management and Budget, and Director of the Michigan Department of Management and Budget, Defendants-Appellees.
Docket No. 128656 (44)(45), COA No. 260337.
Supreme Court of Michigan.
January 24, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. The motion for reconsideration of this Court's order of December 28, 2005 is considered, and it is GRANTED. On reconsideration, *376 including consideration of the briefs filed in connection with the application for leave to appeal (with respect to which neither party sought immediate consideration) and the motion for reconsideration, as well as plaintiffs' brief filed on remand with the Court of Appeals on January 12, 2006, we VACATE our order dated December 28, 2005. The application for leave to appeal the February 15, 2005 order of the Court of Appeals is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. This denial order constitutes the final decision in this case, and no motion for reconsideration will be accepted for filing.